Citation Nr: 1809798	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  16-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new material evidence has been received in order to reopen the claims of entitlement to service connection for a bilateral hip disability, bilateral knee disability, back disability, myopia and astigmatism, onychomycosis and dermatophytosis (claimed as toenail fungus), scars on sides of nose, and neck disability.

2.  Whether new material evidence has been received in order to reopen the claims of entitlement to service connection for posttraumatic stress disorder (PTSD), depression, and headaches, and if so, whether service connection is warranted.

3.  Entitlement to service connection for hypertension (HTN).

4.  Entitlement to service connection for unspecified sleep disorder.

5.  Entitlement to service connection for erectile dysfunction (ED).

6.  Entitlement to service connection for an acquired psychiatric disability, variously diagnosed, to include as secondary to service-connected disabilities. 

7.  Entitlement to service connection for chronic body pain.

8.  Entitlement to a compensable evaluation for corneal scars (both eyes). 

9.  Entitlement to a compensable evaluation for traumatic cataract, right eye.

10.  Entitlement to a compensable evaluation for bilateral hearing loss (BHL).

11.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities prior to December 17, 2014.

12.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities since December 17, 2014.

13.  Entitlement to an earlier effective date than December 17, 2014, for the grant of service connection for tinnitus.

14.  Entitlement to an earlier effective date than December 17, 2014, for the grant of service connection for BHL.

15.  Entitlement to a total disability rating based on individual unemployability
 (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served honorable active duty from June 29, 1977, to June 28, 1981.  He also had active duty from June 29, 1981, to January 14, 1985, which was administratively determined by VA to have been under dishonorable conditions, which is a bar to VA compensation benefits based on that period of service.  See 38 C.F.R. § 3.12 (a) (2017).

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2017 the Veteran requested a 90-day extension to submit additional evidence and argument.  In August 2017 correspondence, the Veteran submitted additional medical evidence with a waiver of initial Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  These records were reviewed in connection with the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The issues regarding whether new material evidence have been received; entitlement to service connection for HTN, an unspecified sleep disorder, ED, and chronic body pain; entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities since December 17, 2014; and entitlement to earlier effective dates are addressed below.  The underlying claims of service connection for posttraumatic stress disorder (PTSD), depression, and headaches, and all other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for depression was denied in a July 2005 rating decision that was not appealed; reopening of the claim for service connection for headaches was denied in a June 2011 rating decision that was not appealed; service connection for PTSD was denied in an October 2011 rating decision that was not appealed.

2.  Evidence received since the July 2005, June 2011, and October 2011 rating decisions includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for depression, headaches, and PTSD.

3.  Service connection for myopia/astigmatism was denied in an April 1998 rating decision that was not appealed; reopening of the claims for service connection for a bilateral knee disability, back disability, onychomycosis/dermatophytosis, and neck disability was denied in a July 2005 rating decision that was not appealed; service connection for scars on both sides of the nose was denied in a June 2011 rating decision that was not appealed.

4.  Evidence received since the April 1998, July 2005, and June 2011 rating decisions includes evidence that is cumulative or redundant of the evidence previously of record and is not sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for myopia/astigmatism, a bilateral knee disability, back disability, onychomycosis/dermatophytosis, neck disability, and scars on both sides of the nose.

5.  HTN, an unspecified sleep disorder, ED, and chronic body pain were not shown in service or for many years thereafter, and have not been shown to be related to service.

6.  For the period beginning December 17, 2014, there is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities, as the Veteran is in receipt of a compensable rating for tinnitus.

7.  The Veteran filed a claim for tinnitus in May 1997; service connection for tinnitus was denied in an April 1998 rating decision that was not appealed.  The Veteran filed a claim to reopen this issue in March 2002, and the issue was again denied in a November 2002 rating decision that was not appealed.  The Veteran filed a claim to reopen this issue in September 2004; reopening of this claim was denied in a July 2005 rating decision that was not appealed.

8.  The Veteran filed a claim for tinnitus and BHL on December 17, 2014.  In a February 2015 rating decision, service connection for tinnitus was granted with an evaluation of 10 percent effective December17, 2014, and service connection for BHL was granted with an evaluation of 0 percent effective December 17, 2014.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the issuance of the aforementioned final decisions, the criteria for reopening the claim for service connection for depression, headaches, and PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  As new and material evidence has not been received since the issuance of the aforementioned final decisions, the criteria for reopening the claim for service connection for myopia/astigmatism, a bilateral knee disability, back disability, onychomycosis/dermatophytosis, neck disability, and scars on both sides of the nose are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for HTN, unspecified sleep disorder, ED, and chronic body pain have not been met.  38 U.S.C.A. §1131(West 2014); 38 C.F.R. § 3.303 (2017).

4.  There is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities for the period on and after December 17, 2014, 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.324 (2017).

5.  There is no legal entitlement to an effective date prior to December 17, 2014, for the grant of service connection for tinnitus.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

6.  There is no legal entitlement to an effective date prior to December 17, 2014, for the grant of service connection for BHL. 38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claims on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Claim to Reopen - PTSD, Depression, and Headaches 

Historically, service connection for PTSD was denied in an April 1998 rating decision that was not appealed.  Service connection was denied based on a determination that although an evaluation of September 1997 found PTSD, a more recent examination in January 1998 and psychological testing in December 1997 did not show PTSD.

The claim for PTSD was reopened and denied in a July 2005 rating decision based on a determination that there was no evidence to show a diagnosis of PTSD related to the claimed in-service stressor.  Depression was also denied as there was no evidence of treatment in service and no diagnosis within a year of discharge.  Headaches were also denied as there was no evidence that the condition was occurred in nor was caused by service.  The July 2005 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination was final in regards to the claim for depression.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

Reopening of the claim for headaches was denied in a June 2011 rating decision as it was determined that new material evidence was not submitted.  The June 2011 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final in regards to the claim for headaches.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).    

The claim for PTSD was reopened and denied in an October 2011 rating decision based on a determination that the condition was not incurred in or aggravated by military service, and there was no current diagnosis of PTSD.  The October 2011 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final in regards to the claim for PTSD.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).    

The evidence submitted in pertinent part since these decisions includes a June 2017 private examination in which the examiner stated that the service-connected tinnitus, corneal scars, traumatic cataract of the right eye, and BHL, in turn, continued to manifest as psychotic disorder.  Moreover, the examiner stated that the tinnitus, corneal scars, traumatic cataract right eye, and BHL aggravated the psychotic disorder.  The examiner stated that the Veteran suffered from a psychotic disorder which more likely than not began in his first period of military service, continued uninterrupted to the present, and was aggravated by his tinnitus, corneal scars, traumatic right eye, and BHL.  

The Veteran also submitted a headaches disability benefits questionnaire in August 2017 in which the examiner noted that he reported that his headaches began in service in 1979.  The examiner opined that the Veteran's headaches were both caused and aggravated by his service-connected tinnitus as well as his significant mental health issues.

Because such nexus opinions were not present prior to 2017, this evidence is sufficient to reopen the previously-denied claims.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  

Therefore, this evidence is new and material, and reopening of the claims for PTSD, depression, and headaches is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

Claim to Reopen - Bilateral Hip, Bilateral Knee, Back, Myopia/Astigmatism, Onychomycosis /Dermatophytosis, Scars, and Neck Disability

Historically, the claims for a bilateral knee disability, back disability, myopia/astigmatism, onychomycosis/dermatophytosis, and neck disability were denied in an April 1998 rating decision.   It was determined that there was no record of treatment for these disabilities in service and no evidence of a current disability, evidence of incurrence or aggravation of a disease or injury in service, and evidence of a nexus or link between the in-service injury or disease and the current disability.  In regards to myopia/astigmatism, it was determined that the conditions identified were considered to be congenital or developmental defects which were unrelated to military service and not subject to service connection.  The April 1998 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final in regards to the claim for myopia/astigmatism.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).    

The claim for onychomycosis/dermatophytosis was reopened and denied in a November 2002 rating decision as it was determined that there was no evidence linking the conditions after service to a condition in service.

Reopening of the claims for a bilateral knee disability, back disability, onychomycosis/dermatophytosis, and neck disability was denied in a July 2005 rating decision.  The July 2005 rating decision also denied the claim for a bilateral hip disability as there was no evidence that the condition was occurred in nor was caused by service.  The July 2005 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final in regards to the claims for a bilateral knee disability, back disability, onychomycosis/dermatophytosis, neck disability, and bilateral hip disability.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).    

Service connection for scars on both sides of the nose was denied in a June 2011 rating decision as the evidence failed to show that the condition was clinically diagnosed nor was present during service.  The June 2011 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final in regards to the claim for scars on both sides of the nose.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).    

The relevant evidence that has been added to the record consists of additional medical evidence and additional claims for service connection.  The evidence received since the aforementioned final rating decisions fails to provide any new evidence indicating that the myopia/astigmatism, bilateral knee disability, back disability, onychomycosis/dermatophytosis, neck disability, and scars on both sides of the nose are related to service, or indicating that the Veteran was diagnosed with these conditions during service or within a year of discharge from service.  In short, the newly obtained evidence provides no credible evidence linking the Veteran's claimed disabilities to service. 

For the foregoing reasons, the evidence received since the aforementioned final rating decisions is cumulative of evidence of record at the time of those decisions and does not raise a reasonable possibility of substantiating the claims.  Consequently, new and material evidence has not been received to reopen the claims for entitlement to service connection for myopia/astigmatism, bilateral knee, back, onychomycosis/dermatophytosis, and neck disability, and scars on both sides of the nose, and the application to reopen these claims must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

Service Connection Claims - HTN, Unspecified Sleep Disorder, ED, and Chronic Body Pain

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  The Veteran received VCAA notice for HTN in May 2014.  The Veteran submitted his claims for service connection for sleep disorder, ED, and chronic body pain as a part of the Fully Developed Claim program.  As part of that program, VCAA notice was provided to the Veteran in December 2014 and April 2016.  Thus, the Veteran was provided with what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran has not been afforded examinations for his claimed HTN, sleep disorder, ED, or claimed chronic body pain.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381   (Fed.Cir. 2003).  As will be discussed below, based on the facts of this case, VA has no duty to provide a VA examination or obtain a medical opinion, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


Legal Criteria and Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include HTN, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  In the instant case, there is no presumed service connection because the Veteran's claimed disabilities did not manifest to a compensable degree within one year of separation from service.

In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has been diagnosed with HTN, ED, and multiple joint pain.  Accordingly, Hickson element (1) is met for these claims.  However, the Veteran has not been diagnosed with a sleep disorder; accordingly, the claim for an unspecified sleep disorder fails as Hickson element (1) is not met for this claim.

The Board finds that the Veteran's claims for HTN, ED, and claimed chronic body pain fail as Hickson element (2) is not met. 

To this point, service treatment records show no complaints or treatment for HTN, ED, or claimed chronic body pain, and the Veteran has not indicated that such medical records exist.

The Board acknowledges that the Veteran is competent to testify as to his beliefs that he has HTN, sleep disorder, ED, and claimed chronic body pain as related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis or opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the diagnosis or etiology of any current condition, as such are not readily subject to lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit-of-the-doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).

Multiple, Noncompensable, Service-Connected Disabilities Since December 17, 2014

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  In this regard, in a February 2015 rating decision, service connection for tinnitus was granted with an evaluation of 10 percent effective December17, 2014.  Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is rendered moot for the period on and after December 17, 2014.  Accordingly, the claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430 (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).
Earlier Effective Date Claims

In regard to the claims for earlier effective dates, the Board notes that once service connection is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran in regards to these claims. 

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (b) (2) (2017).  

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1 (p) (2017).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2017).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. See 38 C.F.R. § 3.155 (2017).

As noted above, the Veteran filed a claim for tinnitus in May 1997; service connection for tinnitus was denied in an April 1998 rating decision that was not appealed.  The Veteran field a claim to reopen this issue in March 2002, and the issue was again denied in a November 2002 rating decision that was not appealed.  The Veteran filed a claim to reopen this issue in September 2004; reopening of this claim was denied in a July 2005 rating decision.  The July 2005 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination was final.  38 C.F.R. §§ 3.156(b), 20.1103 (2017).  

The Veteran filed a claim (VA Form 21-526EZ) for tinnitus and BHL on December 17, 2014.  In a February 2015 rating decision, service connection for tinnitus was granted with an evaluation of 10 percent effective December17, 2014, and service connection for BHL was granted with an evaluation of 0 percent effective December 17, 2014.

Thus, prior to the December 17, 2014, there were no pending requests for service connection for tinnitus or BHL that remained unadjudicated, nor pending notices of disagreement for the claims for tinnitus.  

Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Washington v. Gober, 10 Vet. App. 391 (1997).  There are only two exceptions to the rule of finality of VA decisions, that is, challenges based on clear and unmistakable error (CUE) in a prior, final decision (38 U.S.C.A. §§ 5109A , 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ). Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, which arguably is the case here for the claim for tinnitus, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q) (2) (2017).  The Veteran's claim for entitlement to service connection for tinnitus and BHL was received December 17, 2014, which is the current effective date for these disabilities.

As there are no allegations of CUE of record, an earlier effective date may not be assigned at present based on an allegation of CUE.  In conclusion, there is no legal basis to award an effective date prior to December 17, 2014.  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation.  Thus, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claims for service connection for PTSD; depression; and headaches, is granted. 

The Board having determined that new and material evidence has not been presented, reopening of the claims for service connection for bilateral hip disability, bilateral knee disability, back disability, myopia and astigmatism, onychomycosis and dermatophytosis, scars on sides of nose, and neck disability, is denied. 

Entitlement to service connection for HTN is denied.

Entitlement to service connection for unspecified sleep disorder is denied.

Entitlement to service connection for ED is denied.

Entitlement to service connection for chronic body pain is denied.

Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities since December 17, 2014, is denied.

Entitlement to an earlier effective date than December 17, 2014, for the grant of service connection for tinnitus is denied.

Entitlement to an earlier effective date than December 17, 2014, for the grant of service connection for BHL is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims on appeal are decided. 

Acquired Psychiatric Disorder

The Veteran asserts that entitlement to service connection for an acquired psychiatric disability is warranted as related to an in-service accident in which a blank round shot into his face and eyes.  Service treatment records show that in October 1979 the Veteran had treatment for corneal foreign bodies in both eyes as the result of an automatic weapon discharging a blank round in the vicinity of his face.

The Board notes that the Veteran's acquired psychiatric disorder has been variously diagnosed, to include depressive disorder, PTSD, adjustment disorder, depression, schizophrenia, psychosis, and bipolar disorder.  The Board has accordingly characterized the mental health issue as shown on the title page. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran was afforded a VA examination in July 2005 in which the examiner did not diagnose PTSD; diagnosed cannabis, cocaine, and alcohol dependence, and psychotic disorder not otherwise specified (NOD), but did not provide an etiological opinion regarding the diagnoses.  The Veteran was afforded a VA examination in July 2011 in which the examiner did not diagnose PTSD, diagnosed polysubstance abuse currently in remission and anxiety disorder NOS, but did not provide an etiological opinion regarding the diagnoses.

As noted above, in a June 2017 private examination the examiner stated that the service-connected tinnitus, corneal scars, traumatic cataract of the right eye and BHL, in turn, continued to manifest as a psychotic disorder.  Moreover, the examiner stated that the tinnitus, corneal scars, traumatic cataract right eye and BHL aggravated the psychotic disorder.  The examiner opined that the Veteran suffered from a psychotic disorder which more likely than not began in his first period of military service, continued uninterrupted to the present, and was aggravated by his tinnitus, corneal scars, traumatic right eye and BHL.

The Board finds that additional examination and opinion regarding the Veteran's variously diagnosed acquired psychiatric disorders is required on remand.  Namely, the VA examinations did not provide etiological opinions and the June 2017 private opinion was conclusory in stating that all of the Veteran's service-connected disabilities manifested into or aggravated his psychotic disorder.

Headaches

The Veteran contends that service connection is warranted for headaches.  Service treatment records show a complaint of headaches in December 1976.

As noted above, the Veteran submitted a headaches disability benefits questionnaire in August 2017 in which the examiner noted that he reported that his headaches began in service in 1979.  The examiner opined that the Veteran's headaches were both caused and aggravated by his service-connected tinnitus as well as his significant mental health issues.

The Board finds that the Veteran should be afforded a VA examination to address the etiology of his headaches.  To this point, the June 2017 private opinion was conclusory in stating that headaches were both caused and aggravated by tinnitus and also attributed his headaches to non-service-connected mental health issues.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).



Ratings - Corneal Scars, Right Eye Traumatic Cataract, BHL

VA disability benefits questionnaires were submitted in February 2016 regarding the Veteran's corneal scars, right eye traumatic cataract, and BHL.  However, subsequent to this evidence, the Veteran stated in April 2016 that he was no longer able to work due to these service-connected disabilities.  As such, the Board finds that remand is warranted to assess the severity of these service-connected disabilities, to include a discussion of the functional and occupational impact of the disabilities.

TDIU and 10 Percent Evaluation Based on Multiple, Noncompensable, Service-Connected Disabilities Prior to December 17, 2014 

The Veteran filed a claim for a TDIU in April 2016.  In the June 2017 private examination, it is noted that he is working full-time.  As such, the AOJ should undertake any development necessary to clarify whether the Veteran has been employed since he filed his claim for a TDIU.

Moreover, the claim for TDIU and entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities prior to December 17, 2014, are inextricably intertwined with the pending issues being remanded by the Board at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of these issues pending the adjudication of the inextricably intertwined claims.  The AOJ shall have the opportunity to accomplish any further development indicated by the expanded record during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake any development necessary to clarify whether the Veteran has been employed since the completion of his application for a TDIU.

2.  Undertake appropriate development of the issue of entitlement to service connection for an acquired psychiatric disability, to include secondary service connection notice for this issue and for the claim for headaches, including the provision of the notice required under 38 U.S.C. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2017).

3.  Obtain and associate with the claims file any outstanding VA treatment records; and, with appropriate authorization from the Veteran, any additional outstanding private treatment records identified by him as pertinent to his claims.

4.  Then, the Veteran should be afforded the appropriate VA examination(s) to determine the nature and etiology of the claimed acquired psychiatric disability and headaches.  The electronic claims file must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the examiner(s) should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to any acquired psychiatric disability and headaches present at any time during the pendency of this claim that the disabilities originated during the period of honorable active service or are otherwise etiologically related to honorable active service, June 29, 1977, to June 28, 1981. 

The examiner(s) should also state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to any acquired psychiatric disability and headaches present at any time during the pendency of this claim that the disabilities were caused or aggravated (permanently worsened) by the Veteran's service-connected tinnitus, corneal scars, right eye traumatic cataract or BHL.

With regards to the psychiatric disability, the examiner should specifically address if the Veteran has had PTSD during the pendency of this claim.  The examiner should discuss the prior diagnoses of PTSD. The examiner should also discuss the October 1979 in-service accident of an automatic weapon discharging a blank round in the vicinity of the Veteran's face and his dishonorable discharge.  The examiner should also discuss the June 2017 private opinion.

With regards to the headaches, the examiner should specifically address the December 1976 complaint of headaches.  The examiner should also discuss the August 2017 private opinion.  A complete rationale for all opinions expressed must be provided.

5.  Then, arrange for the Veteran to be afforded a VA examination(s) in order to ascertain the current severity of the service-connected corneal scars, right eye traumatic cataract, and BHL.  Access to the electronic claims file must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.  All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.   The AOJ should ensure that the examiner provides all information required for rating purposes, to include a discussion of the functional and occupational impact of the disabilities.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


